228 F.2d 53
Mary D. MAY, Petitioner,v.DISTRICT OF COLUMBIA, Respondent.
No. 11562.
United States Court of Appeals District of Columbia Circuit.
Submitted November 2, 1955.
Decided November 23, 1955.

Mr. Louis M. Denit, Washington, D. C., with whom Messrs. Thomas S. Jackson, P. Baxter Davis and Martin R. Fain, Washington, D. C., were on the brief, submitted on the brief for petitioner.
Mr. George C. Updegraff, Asst. Corp. Counsel for District of Columbia, with whom Messrs. Vernon E. West, Corp. Counsel, and Chester H. Gray, Principal Asst. Corp. Counsel, were on the brief, submitted on the brief for respondent.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
The District of Columbia Tax Court affirmed the Assessor's appraisal of certain shares of stock owned by Arthur J. May at his death in 1950. The question for us to decide is whether the Tax Court was clearly wrong. District of Columbia v. Pace, 320 U.S. 698, 64 S. Ct. 406, 88 L. Ed. 408. We think it was not clearly wrong.


2
Affirmed.